THIS VEND-IN AGREEMENT FOR THE PURCHASE AND SALE OF RESOURCE EXPLORATION PROPERTY made effective as of February 28, 2007 is by and between WOLVERINE EXPLORATION INC. (“Wolverine”), a Nevada, U.S.A. corporation having an office at 2470 Saint Rose Pkwy, Suite304, Henderson, NV, U.S.A. 89074 (herein called the "Buyer"), and SHENIN RESOURCES INC. (“Shenin”), an Alberta, Canada corporation, having an office at 103 Huntcroft Place NE, Calgary, Alberta, Canada T2K 4E6, acting in a dual capacity: (a)Shenin, as agent, for each of the prospectors and grubstakers set out in Recital D below, according to their respective interests (herein collectively called the "Sellers"), and (b)Shenin, as principal, whereby Shenin acquires for its own benefit an undivided 10% carried interest in the Property, all as set out below: RECITALS: A.WHEREAS Buyer was formed in the State of Nevada, U.S.A. on February 24, 2006 for the purpose of undertaking mining exploration and mining development worldwide, including in particular being engaged in the exploration and development of mining prospects of Minerals in Labrador, Canada; B.AND WHEREAS Buyer has authorized capital of 200,000,000 voting common shares, of which 4,000,000 are at present issued and outstanding as fully paid and non-assessable; C.AND WHEREAS Buyer is seeking interests in mining properties with favourable prospects of exploration which have the potential to yield Minerals in commercial quantities; ”LC””RH” InitialInitial Page - 1 D.AND WHEREAS Buyer wishes under this Agreement to acquire and Sellers, through Shenin as their agent, wishes to sell 90% of their Interest in Property from time to time, such 90% portion of the Interest in Property herein called the "Purchased Interest"; E.AND WHEREAS the Sellers comprise the following group of persons each of whom haseither (i)prospected, or (ii)contributed pursuant to a prior arrangement directly or indirectly by way of material, advice, guidance, provisions, services or financing for the prospecting for, exploring for or developing a mining property for Minerals in Labrador, including without limitation, the seeking, finding, staking, exploring, developing or the financing of the undertaking therefor, and as a result thereof earned an undivided interest in the Property, 90% of which is being disposed of to Wolverine in consideration for the receipt of common shares of Wolverine as set out below: Contributor Contribution Wolverine Common Shares (Alphabetical Order) Biggar, Ralph cash, staking 4,000,000 Den Duyf, Arthur cash 5,000,000 Haderer, Richard founder, services 5,000,000 Lynch, Deirdre cash 5,000,000 Ng, Thain Yew staking 5,000,000 Nichols, Neil services 5,000,000 Poker, Prote prospector 5,000,000 TOTAL 34,000,000 Page - 2 F.AND WHEREAS Shenin is not a shareholder of Wolverine now or as a result of the current transaction proposed herein; G.AND WHEREAS Shenin is controlled by Prote Poker, an Innu individual, and Shenin is eligible to do business with the Innu Nation in Labrador; H.AND WHEREAS Shenin, as principal, wishes under this Agreement (a)to acquire and retain and Sellers wish to transfer an undivided 10% carried interest in their total Interest in Property from time to time, such 10% portion of the Interest in Property transferred to Shenin herein called the "Shenin Interest", and (b)to receive the sum of USD$34,000, representing ten percent of the aggregate value of the common shares of Wolverine issued hereunder, payable on demand after May 31, 2007; I.AND WHEREAS for clarity the Sellers’ Interest represents 100% of their rights to the Property, the Purchased Interest represents 90% and the Shenin Interest represents 10%, the latter being a net carried interest such that Wolverine will bear 100% of the costs of exploration and development. J.AND WHEREAS the Buyer will commit to performing certain exploration or development work on the Property over the next three years; K.AND WHEREAS this is an ongoing contractual relationship by which the Parties wish to have this Agreement govern Interests in other Property in Labrador which they may acquire from time to time; Page - 3 NOW WITNESS THEREFORE in consideration of the mutual covenants, agreements and warranties herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree as follows: DEFINITIONS The following terms shall have the meanings set forth above or herein for the purposes of the transactions described in this Agreement: Affiliateof any Person shall mean any corporation, proprietorship, partnership, trust or entity which, directly or indirectly, owns or controls, is under common ownership or control with, or is owned or controlled by, such Person or group of Persons with whom the Person deals at non-arm’s lengthas defined in the Canadian Tax Act. Agreementshall mean this Agreement for the Purchase and Sale of Resource Property, including all Schedules hereto, as it may be amended from time to time in accordance with its terms. Applicable Law shall mean any domestic or foreign law, statute, guideline, ordinance, bylaw (zoning or otherwise), order, judgment, decree or similar restriction of any kind applicable to Seller or to any of the Purchased Interest. Assumed Obligations shall have the meaning given to that term in Section 1.2 hereof, and shall include all Permitted Encumbrances. Canadian Tax Act shall mean the Income Tax Act (Canada), as amended, and the regulations made pursuant thereto. Page - 4 Closingshall mean the consummation of the transactions contemplated herein. Closing Document shall mean any document delivered in the process of Closing as provided in or pursuant to this Agreement. Confidential Informationshall have the same meaning as Wolverine Confidential Information set out in Schedule C, the Confidentiality Agreement. Contractshall mean any contract or commitment pertaining to the Purchased Interest listed on Schedule 2.11 Effective Date shall mean February 28, 2007 for all purposes. Encumbrance shall mean any encumbrance of any kind including, without limitation, any option, pledge, charge, lien, mortgage, trust, deemed trust, lease, sublease, claim, covenant, condition or restriction (whether on sale, transfer or disposition or otherwise), all limitations, conditions, offsets, reservations, withholding, charges and government assessment or work requirements and contractual commitments whether imposed by agreement, law or otherwise, whether of record or otherwise. Governmental Authority shall mean: (a)the Government of Canada or any provincial, territorial, regional, municipal, local or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory, or administrative functions of or pertaining to government, and (b)the Government of the United States of America or any state, territorial, regional, municipal, local or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory, or administrative functions of or pertaining to government. Page - 5 Interest shall mean the following legal and beneficial interest in a Property, subject to Assumed Obligations: (a)the Purchased Interest of 90% of the whole interest, and (b)the Shenin Interest of 10% of the whole interest, and shall include all proceeds from the exploitation or sale or other disposition of the Property. Licenceshall mean the licences referred to on Schedule 2.7Resource Property, including without limitation any permit, approval, right, privilege, or concession issued, granted, conferred or otherwise created by a Governmental Authority that relate to the Purchased Interest, at Closing or added to the Schedule in relation to a subsequent transaction for further Property. Mineralsshall mean all minerals, metals and industrial minerals whatever. Permitted Encumbrance shall mean at the time of Closing any encumbrance of any kind including, without limitation, (a)any option, pledge, charge, lien, mortgage, trust, deemed trust, lease, sublease, claim, covenant, condition or restriction (whether on sale, transfer or disposition or otherwise), Page - 6 (b)all limitations, conditions, offsets, reservations, withholding, charges; (c)government assessment or work requirements and contractual commitments, including without limitation the Work Commitments, whether imposed by agreement, law or otherwise, whether of record or otherwise, and (d)the security interest granted by and as evidenced in the Promissory Note. Personshall mean any individual, body corporate, partnership, joint venture, trust, association, unincorporated organization, Indian Band, the Crown, any Governmental Authority or any other entity recognized by law. Promissory Note shall mean the negotiable bill of exchange in the sum of USD$34,000.00, substantially in the form of Schedule 1.4 hereto, which shall also contain the grant of thesecurity interest in the Purchased Interest set out therein. Propertyshall mean the rights or territory in Labrador in respect of which Licences have issued to or for the benefit of the Sellers, or may issue to or for the benefit of the Sellers from time to time, to explore and take Minerals of any nature whatever from the licenced claims, staked area or otherwise acquired property interest described in the Schedule 2.7Resource Property, to the extent permitted by Governmental Authority and the particular Licences. Purchased Interest shall mean in respect of a particular Property, an undivided 90% interest in and to Sellers’ Interest in any particular Property. Sellershall mean Shenin Resources Inc. Page - 7 Sellers’ Interest shall mean in respect of a particular Property, the whole of the legal and beneficial right, title to and interest in the particular Property, subject to all Assumed Obligations. Shenin Interest shall mean (a)an undivided 10% of Sellers’ Interest in any particular Property, 90% of which was sold to Buyer pursuant hereto; (b)an undivided 10% of Wolverine’s Interest in any particular Property owned in any respect by it situated in Labrador which was not acquired from Sellers, and (c)an undivided 100% of Seller’s Interest in any other Property of the Sellers. Staking Records shall mean all staking, claim and licence records in respect of the Purchased Interest, including without limitation, all Confidential Information in relation thereto. Taxesshall mean all taxes, charges, fees, duties, levies or other assessments, including (without limitation) income, gross receipts, net proceeds, capital, ad valorem, turnover, real and personal property (tangible and intangible), sales, use, franchise, excise, value added, goods and services, stamp, leasing, lease, user, transfer, fuel, excess profits, occupational, interest equalization, windfall profits, severance and employees' income withholding, unemployment, employer health and Social Security taxes, which are imposed by Canada or any province, territory, region, municipality or local or foreign government or any agency thereof, and such term shall include any interest, penalties or additions to tax attributable to such Taxes. USDshall mean dollars of the currency of The United States of America. Page - 8 Work Commitmentsshall have the meaning set out in section 1.2(c) hereof. ARTICLE I PURCHASE AND SALE ASSUMPTION OF CERTAIN LIABILITIES 1.1Purchase and Sale: (a)Purchase and Sale of Purchased Interest. Subject to the terms and conditions set forth in this Agreement, as of the Effective Date the Sellers shall and do hereby sell, assign, transfer and deliver to the Buyer, and the Buyer shall purchase, accept, acquire and take assignment and delivery of the Purchased Interest. The purchase price for the Purchased Interest shall be THREE HUNDRED FORTY THOUSAND (USD$340,000.00) US DOLLARS (the "Purchase Price"); (b)Fee to Shenin:Buyer shall pay to Shenin the sum of THIRTY FOUR THOUSAND (USD$34,000.00) DOLLARS, plus applicable goods and services taxes, considered to have been earned for services rendered in respect of the within transactions; and (c)Transfer of 10% Beneficial Interest to Shenin. Subject to the terms and conditions set forth in this Agreement, as of the Effective Date, the Sellers shall and do hereby sell, assign, transfer and deliver to Shenin for its own benefit, and Shenin shall purchase, accept, acquire and take assignment and delivery of, the 10% beneficial Shenin Interest. The purchase price for the Shenin Interest shall be ONE (USD$1.00) US DOLLAR, the receipt and sufficiency of which is hereby acknowledged by each of the Sellers. Page - 9 1.2Assumed Obligations.
